1st Quarter 2012 Earnings Call November 8, 2011 Disclaimer This presentation may contain statements that relate to future events and expectations and, as such, constitute "forward -looking statements" within the meaning of the federal securities laws. These statements can be identified by the use of words such as “believes,” “expects,” “may,” “will,” “intends,” “plans,” “estimates” or “anticipates,” or other comparable terminology, or by discussions of strategy, plans or intentions. These statements are based on management’s current expectations and assumptions about the industries in which Globe operates. Globe disclaims any intention or obligation to update publicly any forward-looking statements, whether in response to new information, future events or otherwise, except as required by applicable law. Forward-looking statements are not guarantees of future performance and are subject to significant risks and uncertainties that may cause actual results or achievements to be materially different from the future results or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, those risks and uncertainties described in Globe’s most recent Annual Report on Form 10-K, including under “Special Note Regarding Forward-Looking Statements” and “Risk Factors” and Globe’s quarterly reports on Form 10-Q. These reports can be accessed through the “Investors” section of Globe’s website at www.glbsm.com. All references to “MT” or “tons” mean metric tons, each of which equals 2,204.6 pounds. 1st Quarter 2012 Financial Highlights 1 nEBITDA, on a comparable basis, of $42.5 million was only $1.3 million lower than the fourth quarter which was better than expected.Results were helped by ferrosilicon shipments and an unrealized foreign exchange gain. nSales remained flat with the fourth quarter as higher selling prices and modest initial coal sales offset lower shipments. nAs expected, gross profit declined slightly as a result of a mix shift towards ferrosilicon as we built silicon metal inventory for shipment in the second quarter. nDEPS, on a comparable basis, remained flat with the fourth quarter, primarily due to the unrealized foreign exchange gain and lower tax rate offsetting the gross profit decline from the mix shift. nWe closed the acquisition of Alden Resources in July 2011 and are executing the integration strategy.We secured a $50 million term loan led by BNP Paribas. 1st Quarter 2012 Reported Results 2 1st Quarter 2012 Special Items 3 Sequential Pro Forma Adjusted Income Statement
